Citation Nr: 1719731	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and major depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to April 1972, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   By way of background, the Board notes that the Veteran's claim of entitlement to service connection for PTSD was initially denied in a December 1987 rating decision.  Numerous attempts to reopen the Veteran's claim were denied, to include in September 1991, April 2003, and February 2005.  

On February 22, 2005, the RO denied the Veteran's request to reopen his claim of entitlement to service connection for PTSD, finding that the Veteran did not submit new and material evidence.  The Veteran was notified of that denial by letter dated March 14, 2005.  The February 2005 decision noted, in pertinent part, that the Veteran did not carry a diagnosis of PTSD.  However, within one year of the March 14, 2005, notification, specifically, on March 8, 2006, the Veteran was diagnosed with PTSD.  Hence, the Board need not consider whether new and material evidence has been submitted under 38 C.F.R. § 3.156(a) since the February 2005 rating decision, as 38 C.F.R. §  3.156(b) provides that new and material evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence, such as the April 2010 rating decision in this case, will effectively be considered as part of the original claim.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the February 2005 rating decision did not become final. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011).  Nevertheless, as the April 2003 rating decision in which the RO denied the Veteran's request to reopen is a final decision, the Board must review the question of whether new and material evidence has been receive sufficient to reopen the claim.  Again, the February 2005 rating decision found that no new and material evidence had been submitted.

In light of other psychiatric diagnoses of record, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include PTSD, depressive disorder, and major depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009). 

In a June 2012 VA Form 9, the Veteran requested a Travel Board hearing.  The Board directed the RO to reschedule the hearing in March and September 2016 remands.  In March 2017, the RO telephoned the Veteran, informing him that VA did not send a timely hearing notification letter.  During the call, the RO notified the Veteran of the date and time of the Travel Board hearing.  Additionally, the RO obtained the Veteran's e-mail address to send the hearing notification letter.  The Veteran waived 30-day notice and confirmed his attendance at the Travel Board hearing scheduled in March 2017.  He failed to report to the hearing.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause for his failure to report to the hearing.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and major depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2003 rating decision, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for PTSD.  The Veteran did not file a Notice of Disagreement and new and material evidence was not submitted within one year of notification of the April 2003 rating decision.  

2. The evidence received since the April 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The April 2003 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2. New and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for PTSD.  Generally, a claim that was denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of the witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include triggering VA's duty to assist.  Id. at 118.  

In the present case, the RO previously considered and denied the Veteran's claim of service connection for PTSD in a April 2003 rating decision.  The Veteran was notified of the decision and of his appellate rights in a May 2003 letter.  He did not file a Notice of Disagreement and new and material evidence was not submitted within one year of notification of the rating decision.  Therefore, the April 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

At the time of the prior decision, the evidence of record included the Veteran's service treatment records, post-service VA treatment records, lay statements, a September 1991 VA examination for PTSD, and private treatment records.  The RO denied entitlement to service connection for PTSD, finding that new and material evidence had not been associated with the Veteran's claim, to include evidence of a diagnosis of PTSD.    

The evidence received since the April 2003 rating decision includes evidence that is both new and material to the claim.  Specifically, the record reflects that the Veteran has been diagnosed with PTSD.  See October 2007 VAMC Mental Health Note; March 2006 QTC Examination Report.  The Board finds this evidence relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Thus, the Board finds that the evidence is both new and material, and the claim of entitlement for service connection for PTSD is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.


REMAND

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and major depression must be remanded for further development.  The Veteran contends he has PTSD that is due to service in Vietnam.  He reported being fired upon by the enemy while he was left on guard duty without backup and witnessing others self-inflict wounds to get out of duty.  See September 1991 Correspondence; August 1991 VA Form 21-526 Veterans Application for Compensation or Pension.  The Board notes that the Veteran was sent a VCAA notice letter in December 2009, requesting additional information to support his PTSD claim.  On remand the Veteran should be afforded an additional opportunity to submit stressor information in support of his claim and the RO should attempt to verify the Veteran's asserted in-service stressors.

Additionally, the Veteran was diagnosed with PTSD, depressive disorder, and major depression during the appeal period.  The AOJ scheduled the Veteran for a VA examination in July 2014, but the Veteran failed to report.  Nevertheless, the Board notes that the record does not establish that the Veteran received notice of the examination and does not contain enough information that would allow application of the presumption of administrative regularity.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Therefore, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim, and if he does not report, the file should be properly documented regarding notice of the appointment.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative to confirm his current mailing address and document such efforts in the claims file.

2. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorders, to include PTSD, depressive disorder, and major depression.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Send the Veteran a VA Form 21-0781 (Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD)) and request that he provide the specific details about the claimed stressors associated with his PTSD.

4. Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without response, if it is determined that sufficient details have been provided so as to warrant an attempt to verify the Veteran's stressors, attempt to verify the in-service stressor(s) through the Joint Services Records Research Center (JSRRC) and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.

5. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present, to include PTSD, depressive disorder, and major depression.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of his reported in-service stressors. 

With respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable

7. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


